Name: 78/465/EEC: Council Decision of 30 May 1978 adjusting Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-06-03

 Avis juridique important|31978D046578/465/EEC: Council Decision of 30 May 1978 adjusting Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 147 , 03/06/1978 P. 0039 - 0040****( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 2 ) OJ NO L 46 , 18 . 2 . 1977 , P . 15 . ( 3 ) OJ NO L 25 , 30 . 1 . 1976 , P . 1 . COUNCIL DECISION OF 30 MAY 1978 ADJUSTING DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 78/465/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AS AMENDED BY DECISION 77/155/EEC ( 2 ), AND IN PARTICULAR ARTICLE 56 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS DECISION 76/568/EEC PROVIDES THAT ADJUSTMENT MUST BE MADE TO IT WHERE AN OVERSEAS COUNTRY OR TERRITORY WHICH HAS ATTAINED INDEPENDENCE ACCEDES TO THE ACP-EEC CONVENTION OF LOME ( 3 ), HEREINAFTER REFERRED TO AS THE ' CONVENTION ' ; WHEREAS THE TERRITORY OF THE AFARS AND ISSAS , WHICH IS LISTED IN ANNEX I TO DECISION 76/568/EEC AND HAS ATTAINED INDEPENDENCE AS THE REPUBLIC OF JIBUTI , HAS APPLIED TO ACCEDE TO THE CONVENTION ; WHEREAS THE ACP-EEC COUNCIL OF MINISTERS HAS APPROVED THIS APPLICATION ; WHEREAS THIS STATE DEPOSITED ITS INSTRUMENT OF ACCESSION AND THUS ACCEDED TO THE CONVENTION ON 2 FEBRUARY 1978 ; WHEREAS THE VARIOUS LISTS CONTAINED IN DECISION 76/568/EEC AND THE AMOUNTS SPECIFIED IN ARTICLE 30 THEREOF SHOULD THEREFORE BE ADJUSTED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING SHALL BE DELETED IN ARTICLE 23 ( 5 ), ARTICLE 26 AND FROM THE LIST IN ANNEX I TO DECISION 76/568/EEC : ' TERRITORY OF THE AFARS AND ISSAS ' . ARTICLE 2 ARTICLE 30 OF DECISION 76/568/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 30 THE FOLLOWING PROVISIONS SHALL APPLY WITH EFFECT FROM 2 FEBRUARY 1978 : 1 . THE OVERALL AMOUNT OF COMMUNITY AID SHALL BE SET AT 126 MILLION EUROPEAN UNITS OF ACCOUNT . 2 . THIS AMOUNT SHALL COMPRISE : ( A ) 115.65 MILLION EUROPEAN UNITS OF ACCOUNT FROM THE EUROPEAN DEVELOPMENT FUND ( 1975 ), HEREINAFTER CALLED THE ' FUND ' , ALLOCATED AS FOLLOWS : ( I ) FOR THE PURPOSES SET OUT IN ARTICLE 28 , 95.65 MILLION EUROPEAN UNITS OF ACCOUNT , CONSISTING OF : - 42.83 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF GRANTS ; - 34.40 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF SPECIAL LOANS ; - 4.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF RISK CAPITAL ; - 14.42 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF A RESERVE ; ( II ) 20 MILLION EUROPEAN UNITS OF ACCOUNT , LIKEWISE FROM THE FUND , IN THE FORM OF TRANSFERS TO THE COUNTRIES AND TERRITORIES FOR THE STABILIZATION OF EXPORT EARNINGS ; ( B ) FOR THE PURPOSES SET OUT IN ARTICLE 28 , UP TO 10 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF LOANS FROM THE BANK , MADE FROM ITS OWN RESOURCES ON THE TERMS AND CONDITIONS PROVIDED FOR IN ITS STATUTE AND SUPPLEMENTED , AS A GENERAL RULE , BY A 3 % INTEREST RATE SUBSIDY , UNDER THE CONDITIONS LAID DOWN IN ARTICLE 4 OF ANNEX V . THE TOTAL COST OF THE INTEREST RATE SUBSIDIES SHALL BE CHARGED AGAINST THE AMOUNT OF THE GRANTS PROVIDED FOR IN POINT 2 ( A ) ( I ). 3 . FOLLOWING THE ACCESSION OF THE REPUBLIC OF JIBUTI TO THE CONVENTION , THE AMOUNTS PROVIDED FOR IN THE FORM OF GRANTS , SPECIAL LOANS AND A RESERVE , INITIALLY ALLOCATED IN THREE EQUAL PARTS AMONG THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS AND THE NETHERLANDS AND UNITED KINGDOM OVERSEAS COUNTRIES AND TERRITORIES , SHALL BE REDUCED IN ACCORDANCE WITH DECISION 78/465/EEC . 4 . ( A ) OF THE PORTION ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS : - 13.00 MILLION EUROPEAN UNITS OF ACCOUNT SHALL REMAIN FROZEN UNTIL THE ENTRY INTO FORCE OF THE AGREEMENT AMENDING THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID SIGNED ON 11 JULY 1975 ; - 7.70 MILLION EUROPEAN UNITS OF ACCOUNT SHALL BE ALLOCATED TO THE FRENCH OVERSEAS DEPARTMENTS ; - 1.15 MILLION EUROPEAN UNITS OF ACCOUNT SHALL REMAIN ALLOCATED AS FINANCIAL AID TO THE LEAST FAVOURED OVERSEAS COUNTRIES AND TERRITORIES , IRRESPECTIVE OF THE ZONES WITHIN WHICH THEY FALL . ( B ) THE SUMS ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES SHALL AMOUNT TO 12.10 MILLION EUROPEAN UNITS OF ACCOUNT , CONSISTING OF : - 10.10 MILLION EUROPEAN UNITS OF ACCOUNT TAKEN FROM THE SHARE ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS ; - 2.00 MILLION EUROPEAN UNITS OF ACCOUNT PURSUANT TO DECISION 76/569/EEC . ' ARTICLE 3 THIS DECISION SHALL APPLY FROM 2 FEBRUARY 1978 . ARTICLE 4 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 30 MAY 1978 . FOR THE COUNCIL THE PRESIDENT I . NOERGAARD